                                                  US[JC ~3~ )i'J\(
                                                  ;;ocu:•,cf\T
UNITED STATES DISTRICT COURT                      r.·:.ECTF(Or~iCt-1.l..LY F:L:::O
SOUTHERN DISTRICT OF NEW YORK                    [)1.::,,::--.;
                                                 1 · ,,~          ~1..""F_-::;--·!J--tD-;c )O-·
JOHN KENNEDY,

                      Plaintiffs,               19cv10331 (JGK)

           - against -                          ORDER

1515 BROADWAY OWNER LP et al.,

                       Defendants.

JOHN G. KOELTL , District Judge:

     For purposes of determining the citizenship of LPs and LLCs

under 28 U. S.C. § 1332 , if an LLC or an LP has any entity

members, citizenship is determined by the citizenship of the

individual members of the member entity . If a member entity in

turn has any entity members, citizenship includes the

citizenship of the individual members of any member entity of a

member entity and so on until the citizenship of any individual

member of a member entity is identified . See , e . g ., PDP Special

Situation Fund, LP v. Westrock Grp. , Inc ., No . 10 - cv - 1303 , 2011

WL 4135415 , at *1   (S . D. N. Y. Sept. 13, 2011). Note also that the

citizenship of a corporate entity member is the place of

incorporation and the principal place of business .



     The defendants should notify the Court by letter by March

16, 2020 as to the citizenship of any individual or corporate
members that are within the chain of entities that comprise TMO

VI , LLC and 1515 Broadway Mezzanine Owne r LP .

SO ORDERED.

Dated:    New York , New York
          March 9, 2020
                                            John G. Koeltl
                                     United States District Judge
